[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
 I.
The plaintiff is a former employee of the defendant who was separated from her employment. Subsequent to said separation, the plaintiff filed a complaint with the Connecticut Commission on Human Rights Opportunities. The Commission dismissed said complaint on or about September 20, 2000. Thereafter, the plaintiff brought suit in the Hartford Superior Court, with a return date of January 16, 2001. The defendant caused said case to be removed to the Federal District Court on January 13, 2001.
The defendant's counsel filed a Request for Security in said court dated March 19, 2001 in the amount of $500. The defendant also requested an additional security in the amount of $1,000. Said security was granted and the plaintiff failed to comply with the court order as to said security. The defendant then filed a Motion to Dismiss, which Motion was granted on June 26, 2001. The plaintiff has filed the instant lawsuit to which the defendant has filed a Motion for Summary Judgment.
 II.
In its Memorandum in Support of its Motion for Summary Judgment, the defendant cites the case of Browning Debenture Holders Committee, et al.v. Dasa Corporation, et al., 605 F.2d 35, 39, wherein the court stated: "In the action originally commenced in the district court the claims against the Bank were dismissed for failure to post a bond. Such an involuntary dismissal for failure to comply with a court order constitutes a dismissal on the merits."
The defendant has also cited the case Trojanowski v. Holahan,1998 WL 203339 (1998 Moran, J.), wherein a Connecticut Superior Court has followed the holding in Browning, supra. CT Page 14843
In its Memorandum in Support of the Objection to Defendant's Motion for Summary Judgment, the plaintiff claims that the instant action was filed pursuant to the Accidental Failure of Suit Statute, CGS § 52-592. However said statute only applies to actions which have failed to be tried on the merits.
This court concludes that the cases referenced by the defendant are persuasive and determinative as to the issue presented. Accordingly the Court finds that the dismissal in the Federal District Court for the failure of the plaintiff to comply with that court's order is a decision on the merits.
Therefore the defendant's Motion for Summary Judgment is hereby granted on the basis that the doctrine of res judicata bars the instant action.
___________________ Stengel, J. CT Page 14844